 

 

Amended and Restated Agreement for the Sale of Assets

Assumption of Liabilities and Obligations and Licensing of Certain Rights

 

 

This Amended and Restated Agreement for the Sale of Assets, Assumption of
Liabilities and Obligations and Licensing of Certain Rights (the "Agreement") is
effective as of January 3, 2013 (the "Effective Date") between DUBLI, INC. 5200
Town Center Circle, Suite 601, Boca Raton, FL 33486 a Nevada corporation (the
"Seller") and Agaani Music, JLT, P.O. Box 454882, Dubai, UAE a DMCC Free Zone
(Dubai) corporation (the "Buyer").

 

On December 31, 2012, Seller and the Buyer entered into an initial agreement for
the purchase and sale of certain assets, liabilities and obligations as well as
the licensing of certain of the Seller’s rights to the Buyer. After further
negotiations between the parties, the Seller and the Buyer agreed on the
Effective Date to rescind certain aspects of the transaction and entered into
this Agreement.

 

Accordingly, this Agreement sets forth the revised terms and conditions under
which the Seller, will cause DUBLICOM LIMITED to (a) sell the assets listed on
Schedule A attached hereto (the "Assets"), (b) transfer and assign the
obligations and liabilities listed on Schedule B attached hereto (the
"Obligations") and (c) license certain rights to the Buyer. Such transaction is
hereinafter referred to as the "Transaction."

 

The Transaction has been approved by all requisite corporate action on behalf of
the Seller and the Buyer. The Seller and the Buyer agree as follows:

 

1.                  Assets: The Assets listed on Schedule A may be updated or
amended by mutual agreement of the parties hereto, and to the extent necessary,
will be set forth in any amendments to the Agreement (the "Amended Agreements")
setting forth the modified terms of the Transaction. To the extent that that
there are any costs associated with the transfer of the Assets, such as taxes,
fees, shipping or other duties, such costs shall be shared equally by the Seller
and the Buyer.

 

2.                  Obligations: The Obligations listed on Schedule B may be
updated or amended by mutual agreement of the parties hereto and, to the extent
necessary, will be set forth in the Amended Agreements.

 

3.                  Asset Purchase and Obligation Transfer: The Buyer has
purchased the Assets free and clear of all liens, charges, encumbrances and
rights of third parties, except as explicitly set forth herein or in the Amended
Agreements, if any. The Buyer has assumed all of the Obligations and will make
all payments and provide all services relating to the Obligations in a timely
manner.

 

4.                  License of Certain Rights: In connection with the sale of
Assets and the assumption of Obligations, the Transaction will include a license
from the Seller to the Buyer of: (a) the non-exclusive limited right to use the
Seller's customer database ("DB"), it being understood that the DB is limited to
customers that signed up for the auctions until December 31, 2012 and that the
DB use is limited to run the auctions only (further restrictions may apply) and
(b) the non-exclusive right to use the DubLi brand for a period of 12 months
after the closing of the Transaction, it being understood that the DubLi brand
use is limited to run the auctions only (further restrictions may apply). The
upfront license fee for the items covered in Sections 4(a) and (b) shall be
$1.00.

 



 

 

 

5.                  Consideration for Transfer of Business: The consideration
for the purchase of the Assets is: (a) One Dollar ($1.00) and (b) the assumption
of the Obligations, as described on Schedule B. The revenues generated from the
Seller's auction business after December 31, 2012 will be transferred to the
Buyer at the closing of the Transaction, net of the expenses relating to the
auction business. After Transaction, any and all expenses associated with the
auction business, if incurred by Seller, shall be reimbursed by Buyer upon
written notification. The Buyer shall be responsible to cover all losses
generated by the business after the closing of the Transaction.

 

6.                  Amended Agreements: Further details of the Transaction will,
to the extent necessary, be set forth in the Amended Agreements, which shall be
negotiated in good faith among the parties hereto. The Amended Agreements shall
contain such representations, warranties, covenants and conditions as are
customary in a transaction of this kind. In addition, the Amended Agreements
shall include terms for the Seller to provide accounting services for the
auction business being sold to the Buyer for a certain period of time and at a
price which will be customary for the services being provided. The parties will
work in good faith to complete the Amended Agreements as soon as reasonably
practicable.

 

7.                  Expenses: All of the parties hereto shall be responsible for
their respective legal, accounting and other fees and expenses related to the
Transaction.

 

8.                  Termination: This Agreement may be terminated by either
party only based on the other party's breach of a material term contained
herein. Termination requires written notification by the terminating party
delivered to the other party.

 

9.                  Confidentiality; No Public Disclosure: Except as otherwise
required by law, the existence and term of this Agreement, and the fact that
negotiations may be ongoing among the parties hereto are strictly confidential
and may not be disclosed by the parties hereto to anyone except to their
respective directors, employees, partners, legal counsel, financial advisors,
financing sources, and any other representatives who are involved in evaluating
or negotiating the Transaction and who agree to abide by the terms of this
Agreement or are otherwise bound by obligations of confidentiality sufficient to
prevent disclosure. Unless and until this Agreement is terminated or four (4)
days after the Transaction is completed, the Buyer nor any of Buyer's
representatives shall purchase or sell any stock of DubLi, Inc.

 

10.                Entire Agreement: This Agreement represents the entire
agreement among the parties hereto concerning the subject matter hereof and
supersedes all prior and contemporaneous oral and written agreements,
representations, and understandings concerning the subject matter hereof with
the exception of previously executed confidentiality agreements.

 



 

 

 

11.              Governing Law: This Agreement and the Amended Agreements will
be governed by and construed in accordance with the laws of the State of
Florida.

 

12.              Remedies: In the event of a breach by any party of this
Agreement, the other party or parties to this Agreement who have been damaged by
such breach shall be entitled to injunctive and other equitable relief in
addition to all other remedies available under law.

 

13.              Buyer's Representations: Buyer represents and warrants to
Seller that Buyer (a) is duly and validly organized and in good standing under
the laws of the jurisdiction under which it was formed, (b) has all requisite
power and authority to enter into this Agreement and to consummate the
transactions set forth herein, (c) has obtained the approval of its board of
directors (or similar governing body) and, if necessary, its shareholders, and
(d) does not own any stock of Seller as of the date of this Agreement. Buyer
further understands that it is responsible for its own assessment of the Assets
and Obligations hereunder and represents that it has conducted its own analysis
and due diligence investigation of the Assets and Obligations, and is not
relying on any representations or warranties about the Assets and Obligations
except as set forth in writing in this Agreement and any Amended Agreements.

 

14.              Assignment: This Agreement and the rights and obligations of a
party hereto may not be assigned by any party hereto except with the prior
written consent of the Seller and the Buyer.

 

15.              Counterparts: This Agreement may be executed in counterparts.
Signature pages hereof that are manually signed and delivered by electronic
transmission (including facsimile or electronic mail) e.g., as a portable
document format (pdf file) shall be deemed to constitute an original thereof and
shall bind the parties signing and delivering in such manner.

 

16.              Broker/Finder Fees: Each party shall indemnify and hold
harmless the other parties from any claim for broker's or finder's fees arising
from the Transaction by any person claiming to have been engaged by such party.

 

 

 

(The remainder of page was intentionally left blank. The signature page
follows.)

 



 

 

 

If the foregoing accurately sets forth our understanding, we request that you
approve this Agreement and evidence such approval by signing a copy of this
Agreement and returning it to the undersigned.

 

 

  Sincerely,               /s/ Michael B. Hansen                                
  Michael Hansen, President and
Chief Executive Officer of Dubli, Inc.

 

 

 

Agreed and Accepted as of the
3rd day of January, 2013:

 

 

 

 

By:       /s/ Craig Johnson                                     

Craig Johnson

General Manager of Agaani Music, JLT

 

[SIGNATURE PAGE]

 



 

 

 

SCHEDULE A
 

"Assets"

 

 

1.Auction software engine (programmed in PHP), including back
office/administrative toolset (statistics, auction analysis, and profitability
analysis.)    

2.User interface to access the auctions (programmed in HTML).    

3.All deferred costs as of December 31, 2012 related to the sale of DubLi
credits. As of October preliminary analysis, deferred costs are approximately
$1,848,937. A reconciliation of December will be performed in January 2013 to
determine final numbers. Buyer understands and agrees that the December 31, 2012
deferred costs may be different from the preliminary analysis and such
difference may be substantial.    

4.Intellectual property (idea, calculation model, legal documentation,
contracts/terms, knowledge of customer behavior, breakage analysis, brands
"Xpress" and "Unique Bid."

 



 

 

 

SCHEDULE B

 

"Obligations"

 

 

Liabilities and Obligations

 

All credit accounts for auctions, including the corresponding liabilities. The
Buyer understands that in order for a customer to participate in an auction, the
customer must purchase limited, non-transferrable license and right to use
certain of the Seller's digital products or services as the Seller may from time
to time offer in the form of so-called "Credits". As of October preliminary
analysis, customers maintained a cumulative balance of Credits in the amount of
approximately $11,887,750. A reconciliation of December will be performed in
January 2013 to determine final numbers. The Buyer is assuming the obligation to
continue providing auctions until all of the existing Credits as of December 31,
2012 are used or expired according to the terms and conditions relating to the
issuance of such Credits.

 



 

 

 